Case 3:17-cv-00601-MHL Document 166-1 Filed 12/09/19 Page 1 of 3 PageID# 2853



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


   ROBERT DAVID STEELE                           )
        et al                                    )
                                                 )
           Plaintiffs,                           )
                                                 )
   v.                                            )                   Case 3:17-cv-601-MHL
                                                 )
                                                 )
   JASON GOODMAN                                 )
        et al                                    )
                                                 )
           Defendants.                           )
                                                 )


                DECLARATION OF ROBERT DAVID STEELE
           Robert David Steele, under penalty of perjury, states as follows:

           1.      I am over 21 years of age and otherwise competent to make this

   Declaration. I have personal knowledge of the statements contained herein based upon

   (a) documents and information in my possession and control, (b) my personal

   observations, memory, and experiences, (c) public information and statements by

   Defendant, Jason Goodman, on YouTube and on Twitter, and (d) documents known or

   reasonably believed to be in the possession, custody and control of others.          The

   statements in this Declaration are true and accurate to the best of my knowledge,

   information and belief.

           2.      I am one of the Plaintiffs in this action. I engaged Steven S. Biss to be

   Plaintiffs’ counsel in this action.




                                                1
Case 3:17-cv-00601-MHL Document 166-1 Filed 12/09/19 Page 2 of 3 PageID# 2854



          3.      I have reviewed Defendant Goodman’s motion to disqualify Plaintiffs’

   counsel.    In absolutely deny his “statement of facts” or that there is any basis to

   disqualify my counsel of choice. In response, I state as follows:

                  a.     There is no conspiracy to bring any legal action against Goodman;

                  b.     I have never agreed, combined or acted in concert with anyone to
                         extort, harass, defame or disrupt Goodman’s business and day-to-
                         day activities;

                  c.     There is no plan to bring multiple lawsuits against Goodman;

                  d.     I have never spoken to my counsel or his wife about bringing
                         multiple lawsuits against Goodman;

                  e.     I am not in contact and have no relationship of any kind with any
                         of my counsel’s other clients;

                  f.     My counsel’s wife played no part in drafting the complaint or
                         amended complaint in this case, and has played no role on this
                         litigation;

                  g.     I did not pay any money to Chavez while encouraging him to bring
                         a lawsuit against Goodman;

                  h.     I did not ever ask or encourage Chavez to produce false evidence
                         about Goodman or supply any such evidence to my attorney;

                  i.     I did not ever received any false or fabricated evidence from
                         Chavez or offer him a percentage of any recovery in this case if he
                         provided such evidence;

                  j.     I have no knowledge and was not involved in any way in drafting
                         Chavez’ lawsuit against Goodman, and I was not aware that
                         Chavez allowed the statute of limitations to expire;

                  k.     I have never seen EXHIBITS A, D, E, F or G to Goodman’s
                         motion, and do not know if these documents are authentic;

                  l.     I was not involved in drafting and have no first-hand knowledge of
                         the document attached to Goodman’s motion as EXHIBIT H.




                                                2
Case 3:17-cv-00601-MHL Document 166-1 Filed 12/09/19 Page 3 of 3 PageID# 2855



          4.      I have reviewed Plaintiffs’ memorandum in opposition to Mr. Goodman’s

   motion to disqualify, and I swear or affirm that the factual statements contained in the

   memorandum are truthful and accurate to the best of my knowledge and belief.

          In accordance with 28 U.S.C. § 1746, I declare, certify, verify, and state under

   penalty of perjury that the foregoing is true and correct.

          Executed in Oakton, Virginia, on December 9, 2019.



                                                  /s/
                                                  ROBERT DAVID STEELE




                                                 3
